Name: Commission Regulation (EC) NoÃ 1550/2006 of 17 October 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 18.10.2006 EN Official Journal of the European Union L 287/1 COMMISSION REGULATION (EC) No 1550/2006 of 17 October 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 18 October 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 17 October 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 67,6 096 40,3 204 40,1 999 49,3 0707 00 05 052 98,1 096 27,7 999 62,9 0709 90 70 052 105,4 999 105,4 0805 50 10 052 53,0 388 67,0 524 61,1 528 55,2 999 59,1 0806 10 10 052 92,3 066 54,3 092 44,8 400 191,3 999 95,7 0808 10 80 388 80,3 400 109,9 512 82,4 800 175,4 804 101,6 999 109,9 0808 20 50 052 104,7 388 102,9 720 59,6 999 89,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.